DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7MAR2021 has been entered. Claims 1 – 20, 28, and 30 – 41 are currently pending in this application. The Examiner notes Argument reference to “Claims 1 - 20, 28, 30 - 41, and 48 remain pending in the Application” is interpreted as a typographical error (or similar).
Applicant's arguments filed 7MAR2021 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: The Office rightly acknowledges that Sigg and Qiu are both silent with respect to any determination of an amount of movement. For this reason, it logically follows that a combined consideration of Sigg with Qiu neither discloses nor suggests “activating a positioning procedure for the target device when the amount of the movement is larger than a threshold” …
Response 1: The Examiner notes that Responses to the identical Arguments made in the 18FEB2021 Applicant Arguments are not repeated here – please reference the 26FEB2021 Advisory Action for the Examiner Responses. New/additional Arguments addressed below.

Argument 2: “Applicant has studied the most recent arguments set out on the last four pages of the Advisory Action (numbered 2 through 5 in the document). It is Applicant’s understanding that the Examiner is not convinced that the previous claim recitation, “when the amount of the movement is larger than a threshold”, requires anything more than a detection that movement has occurred (i.e., that the “amount” of movement is some number greater than a threshold set to zero). With this as the starting point, the Office argues that a combined consideration of Sigg with Qiu discloses nearly all of the claimed features including, “activating a positioning procedure for the target device when the amount of the movement is larger than a threshold” because, when the threshold is zero all one is detecting is whether something is stationary or moving, and the combination of Sigg with Qiu can be taken to disclose activating a positioning procedure when it is detected that movement has occurred (without any detection of the extent of that movement). … For at least the foregoing reasons, it is believed that the claimed subject matter is patentably distinguishable over any combined consideration of Sigg with Qiu and Dietz. Accordingly, it is respectfully requested that the rejection of claims 1, 6, 8-12, 20, 30, and 33-35 under 35 U.S.C. §103 be withdrawn.”
Response 2: As to new Arguments, it is first noted that in the claim amendment to Independent Claims 1 & 30 (exemplary Claim 1 shown immediately below) after the initial non-final Office Action (27SEP20), claim/requirement was added in reference to an “amount” of movement.  
Claim 1 (currently amended): A method performed in a first communication node for activation of a positioning procedure for a target device in a wireless communication network comprising:
determining whether the target device has moved and an amount of the movement: and
activating a positioning procedure for the target device when the amount of the movement is larger than a threshold.

That is, specifically related to the amendment as underlined (above), and without explicit support found in the present disclosure related to an explicit determination of an explicit value/degree/amount/extent of movement, the amended language was simply interpreted – not as “new matter” per se, but as an attempt to somehow rephrase or clarify – in light of the Specification - how a “determination” that movement occurred is made (see e.g., MPEP §§ 2163.06 & 2163.07). The Examiner notes that that under a broadest reasonable interpretation  (BRI), words of the claim must be given their plain 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” See e.g., 2111.01 Plain Meaning 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION. 
It is noted that the Examiner included Examiner notes in the Rejection stating “lacking an explicitly definition/requirement, a “threshold” is interpreted as any non-zero measurable/detectable quantity/amount as would be necessary/required to detect “movement” per se.” This interpretation is consistent with, e.g., with the SUMMARY of the present Specification (and other recitations in the present Specification) which recites “The first communication node determines whether the target device has moved, and activates a positioning procedure for the target device when the movement is larger than a threshold.” The Examiner further notes that that neither the Specification nor the Claims of the original disclosure disclosed, taught, claimed, or required a determination of an explicit, predetermined, or configurable value, degree, amount, or extent of movement. 
The Examiner notes only a single recitation of “extent” (or similar) is found in the present Specification, i.e., on Page 10 Line 33 – Page 11 Line 4:
That is, the first communication node 120, 122, 124 may use available signal strength quality 35 measurement reports of the target device 130 with regard to one or more access nodes or timing advance (TA) estimates to determine whether the target device is static or moving, and how rapidly. If changes in those values are detected that exceed a threshold, the device is categorized as moving, and the rate of change of these values is used to estimate the movement speed, or the mobility extent. 

Similarly, only a single recitation of “amount” (or similar) is found in the present Specification (albeit unrelated and out of context), i.e., on Page 3 Lines 20 - 22:
Also with the option of more automated GPS functionalities the positioning and mapping of device identifier to location will take a significant amount of time for many wireless sensors. 

While it is noted that the present Specification in reciting “the rate of change of these [measurement report with regard to TA estimates]” provides support to determine the extent of mobility, the extent per se is NOT directed to the mere occurrence, determination, or recognition of mobility.
As in previous Arguments, it appears that the focus of the Applicant’s Arguments is directed to somehow incorporating claim language that narrows the very definition of “movement” in order to overcome cited are. While the art used in the Rejection of the Independent Claims has change in an attempt to be better address Argument as to an argued interpretation of “movement,” the Examiner, however, maintains that without clear supporting disclosure as to a requirement of amount/degree/extent, a statement of “movement” is, in and of itself, is recognition/conclusion that “movement” has taken place.

Argument 3: “Furthermore, it is respectfully asserted that the Office’s interpretation of Applicant’s claims, allowing the threshold to take on a value of zero, is unreasonable. Claims are supposed to be interpreted in light of the specification, and the specification clearly informs that the threshold is some number greater than zero. For example, it was pointed out above that the specification at page 12, lines 14-17 states: “... when a sensor movement has been detected, it is possible, and often desired, to associate a threshold with the movement. That is if the movement is larger than the threshold, a new positioning procedure is initiated, otherwise it is not.” This sentence would make no sense if the threshold were set to zero, because the sensor movement has been detected before the extent of the movement is compared with the threshold. Why would anyone first detect movement, and then do another test that would do no more than detected that movement again? Clearly, the intent is that, having first detected that movement occurred, it is desired to perform another test to see if the extent of movement is enough to justify activating the positioning procedure, and this means that the threshold value needs to be something larger than zero. … The above remarks should be sufficient to overcome the rejection of the previously-worded subject matter. However, the claims have now been amended to define “wherein the threshold is a nonzero value”, thereby eliminating the viability of any arguments that require otherwise.”
Response 3: the Examiner respectfully disagrees. As clearly articulated in the present Specification (e.g., Page 5 Lines 4 – 10):
“The apparatus and methods therein according to the embodiments herein allow for power efficient positioning measuring and reporting of low power sensors and devices. By allowing for the target device, e.g. the sensor, to report or otherwise being active in determining its position only when a movement of the sensor has been detected, the communication needed for accurate positioning may be held on a “only when needed” basis and hence no unnecessary positioning communication is made. In this way the battery length or life length of the sensor is increased.”

That is, the Examiner maintains it does, in fact, make complete sense for e.g., a device to remain in a power-saving mode (sans continuous/repetitive/periodic refreshes of its explicit location) until there is a determined reason (e.g., detected movement) to  leave a power-saving mode in order to update/refresh its location. While e.g., detecting an “extent” of movement (e.g., 1 meter, 100 feet, 1 mile), or including a hysteresis in movement determination, may additionally improve efficiency of the device/system, as interpreted, there is no support found in the original disclosure/claims as to a requirement of detecting an explicit “extent” of movement in order to conclude “movement” has taken place. 
As to the claims “amended to define “wherein the threshold is a nonzero value”, the additional 
As to “Claims are supposed to be interpreted in light of the specification,” see Response 2 (above).

Allowable Subject Matter

Claims 17 – 19, 39, and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

Claim 1 – 20, 28, and 30 – 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 30 have been amended to add “wherein the threshold is a nonzero value.” The Examiner notes that the terms “zero,” “nonzero,” or similar are found in the original present disclosure. The term “threshold” is found to occur 7 times in the original Specification – albeit none with reference to a “nonzero” value/degree/amount/extent (or similar). Without previous disclosure, the inclusion of the requirement of “nonzero value” is considered new matter. 
The Examiner further notes that this current claim amendment is interpreted to be similar to the previous claim amendment (27SEP2020) adding “an amount of the movement.” Both amendments are seen to be directed to claim/requirement of the meaning of “movement.” While similar in that explicit disclosure support is not found as to an explicit determination of an explicit value/degree/amount/extent of movement (e.g., “nonzero”), the 27SEP2020 amended language was simply interpreted – not as “new matter” per se, but as an attempt to somehow rephrase or clarify – in light of the Specification - how a “determination” that movement occurred is made (see e.g., MPEP §§ 2163.06 & 2163.07). The present amendment, however, is seen as an explicit claim/requirement for a “nonzero” value/degree/amount/extent of movement and therefore, without disclosure support, interpreted as new matter. 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 30 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  7535873 to SIGG in view of U.S. Patent Publication 2015/0089044 to ATREYA et al. (hereinafter “ATREYA”).

Regarding Claim 1 (currently amended), SIGG discloses a method performed in a first communication node for activation of a positioning procedure for a target device in a wireless communication network (mobile stations such as cellular telephones. (7) … FIG. 1 is a schematic illustration of a cellular wireless network 10 … Each cell includes a base transceiver station antenna 16A, 16B, 16C, which communicates over an RF interface with a mobile station 18, e.g. cellular telephone. (16) … the base station can periodically send a "position determination request message" to the mobile station asking the mobile station to report its GPS location, and the mobile station would query a GPS receiver to determine its GPS location and respond with a "position determination response message" to the base station. [Column 9 Lines 26 – 39]) comprising:
determining whether the target device has moved and an amount of the movement (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  [Column 9 Lines 26 – 39]. The Examiner notes that, as no disclosure as to an “amount” of movement (e.g., an explicit value, degree, or extent) is found in the original disclosure, “amount” is interpreted as simply that which is necessary to conclude movement. See Responses above)

While SIGG further discloses activating a positioning procedure for the target device (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  During the test period, the base station can periodically send a "position determination request message" to the mobile station , SIGG does not explicitly disclose, or is not relied on to disclose:
activating a positioning procedure for the target device when the amount of the movement is larger than a threshold, wherein the threshold is a nonzero value.

However, in the same field of endeavor, ATREYA teaches:
activating a positioning procedure for the target device when the amount of the movement is larger than a threshold, wherein the threshold is a nonzero value (As APs constantly measure the received signal strength from clients (e.g., RSSI), a varying value of RSSI can indicate that the client is moving.  When the client RSSI varies beyond a threshold, the AP can refresh the client data by querying the location server. [¶ 0028] … access points can be configured to act as location gateways by snooping location queries, looking up client location data, adding AP location data and sending responses to clients.  Some implementations can include WLAN infrastructure driven updates (e.g., push updates) to clients based on client movement detection using variation in measured signal strength (e.g., RSSI) value from clients. [¶ 0031] … At 216, the access point 204 detects movement of the client device (e.g., via change in signal strength and/or new access point association).  The access point 204 (or new access point) can request an update of the client location and receive the 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG with that of ATREYA for advantage to compute and provide location information to clients. (ATREYA: ¶ 0007)

Regarding Claim 6 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
SIGG further discloses:
wherein the first communication node is any one of 
a relay node, 
a User Equipment, 
a wireless modem, 
a machine type communications (MTC) device, 
an access point, 
a network node or 
an eNodeB or gNode B.

(communication between the one or more base transceiver stations and the mobile station [Column 3 Lines 33 – 35])

Regarding Claim 30 (currently amended), the features of Claim 30 are essentially the same as Claim 1 with a SIGG further disclosing a first communication node (mobile stations such as cellular telephones. (7) … FIG. 1 is a schematic illustration of a cellular wireless network 10 … Each cell includes a base transceiver .

Claims 8 – 12, 20, 28, and 33 – 35 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent  7535873 to SIGG in view of U.S. Patent Publication 2015/0089044 to ATREYA et al. (hereinafter “ATREYA”), and U.S. Patent Publication 2008/0200143 to QIU et al. (hereinafter “QUI”).

Regarding Claim 8 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
SIGG further discloses:
wherein activating a positioning procedure for the target device comprises:
reporting positioning information to a positioning node as part of an existing positioning procedure (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  During the test period, the base station 

While the combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach, in the same field of endeavor QIU teaches:
wherein activating a positioning procedure for the target device comprises:
reporting positioning information to a positioning node as part of an existing positioning procedure (systems and methods determine when a VoIP device has been moved between two network locations and prompt a user of the moved VoIP device to confirm a geographic location change and/or provide updated geographic location information (e.g., a current street address) associated with the current network location of the VoIP device. [¶ 0020] … when a network detects that a VoIP device has moved, the network requests the subscriber of the VoIP device to provide the current geographic address at which the VoIP device is being used. [¶ 0029] … a VoIP device 106 (e.g., a wired or wireless VoIP telephone … a wired or wireless IP data/voice communicator … is communicatively coupled. [¶ 0036])



Regarding Claim 9 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
SIGG further discloses:
wherein activating a positioning procedure for the target device comprises:
sending a request from the first communication node to the target device to perform a positioning task (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  During the test period, the base station can periodically send a "position determination request message" to the mobile station asking the mobile station to report its GPS location, and the mobile station would query a GPS receiver to determine its GPS location and respond with a "position determination response message" to the base station. [Column 9 Lines 26 – 39])

While the combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach, in the same field of endeavor QIU teaches:
wherein activating a positioning procedure for the target device comprises:
sending a request from the first communication node to the target device to perform a positioning task (systems and methods determine when a VoIP device has been moved between two network locations and prompt a user of the moved VoIP device to confirm a geographic location change and/or provide updated geographic location information (e.g., a current street address) associated with the current network location of the VoIP device. [¶ 0020] … when a network detects that a VoIP device has moved, the network requests the subscriber of the VoIP device to provide the current geographic address at which the VoIP device is being used. [¶ 0029] … a VoIP device 106 (e.g., a wired or wireless VoIP telephone … a wired or wireless IP data/voice communicator … is communicatively coupled. [¶ 0036])

Motivation to combine the teaching of SIGG and ATREYA with that of QIU given in Claim 8 above.

Regarding Claim 10 (original), the combination of SIGG, ATREYA, and QIU teaches the method according to claim 9. 
SIGG further discloses:
wherein the positioning task comprises measuring the target device position by a positioning unit comprised in the target device (During the test period, the base station can periodically send a "position determination request message" to the 

Regarding Claim 11 (previously presented), the combination of SIGG, ATREYA, and QIU teaches the method according to claim 9. 
SIGG further discloses:
wherein the positioning task comprises performing measurements on positioning pilots transmitted from one or more network nodes (In operation, the mobile station regularly receives and measures the strength of pilot signals on each of its active set sectors and each of its neighbor set sectors. (11)

Regarding Claim 12 (previously presented), the combination of SIGG, ATREYA, and QIU teaches the method according to claim 10. 
SIGG further discloses further comprising receiving the position measurement from the target device (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  During the test period, the base station can periodically send a "position determination request message" to the mobile station asking the mobile station to report its GPS location, and the mobile 
While the combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach, QIU further teaches further comprising receiving the position measurement from the target device (systems and methods determine when a VoIP device has been moved between two network locations and prompt a user of the moved VoIP device to confirm a geographic location change and/or provide updated geographic location information (e.g., a current street address) associated with the current network location of the VoIP device. [¶ 0020] … when a network detects that a VoIP device has moved, the network requests the subscriber of the VoIP device to provide the current geographic address at which the VoIP device is being used. [¶ 0029] … a VoIP device 106 (e.g., a wired or wireless VoIP telephone … a wired or wireless IP data/voice communicator … is communicatively coupled. [¶ 0036])
Motivation to combine the teaching of SIGG and ATREYA with that of QIU given in Claim 8 above.

Regarding Claim 20 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
While SIGG further discloses (FIG. 1 is a schematic illustration of a cellular wireless network 10 comprised of a plurality of cells 12, each cell 12 consisting of a number of cell sectors 14.  Each cell includes a base transceiver station antenna 16A, 16B, 16C, which communicates over an RF interface with a mobile station 18, e.g. 
wherein a communication link between the first communication node and the target device comprises any one of 
GSM, 
3G WCDMA, 
3G/4G LTE, 
5G NR, and
WLAN communication links or any other short-range device-to-device D2D, 
BLUETOOTH-based communication link or side-link-based, 
Narrow Band Internet of Things (NB-IoT), 
Extended Coverage-Global System of Mobile Communication - Internet of Things (EC-GSM-IoT, or 
LORA and SIGFOX Radio Access Technologies (RATs).

However, in the same field of endeavor QIU teaches:
wherein a communication link between the first communication node and the target device comprises any one of 
GSM, 
3G WCDMA, 
3G/4G LTE, 
5G NR, and
WLAN communication links or any other short-range device-to-device D2D, 
BLUETOOTH-based communication link or side-link-based, 
Narrow Band Internet of Things (NB-IoT), 
Extended Coverage-Global System of Mobile Communication - Internet of Things (EC-GSM-IoT, or 
LORA and SIGFOX Radio Access Technologies (RATs).

(To enable VoIP services, the example network system 100 is provided with an internet protocol multimedia subsystem ("IMS") 112.  [0038]
 SIGG and ATREYA with that of QIU given in Claim 8 above.

Regarding Claim 28 (previously presented), the combination of SIGG, ATREYA, and QIU teaches the method according to claim 10. 
SIGG further teaches:
wherein the positioning unit comprises a GPS device or any other positioning device (During the test period, the base station can periodically send a "position determination request message" to the mobile station asking the mobile station to report its GPS location, and the mobile station would query a GPS receiver to determine its GPS location and respond with a "position determination response message" to the base station. … this approach assumes that the mobile station has a GPS receiver and such devices are now being deployed, so use of GPS location has some applicability now and more is expected in the future. [Column 9 Lines 26 – 39])

Regarding Claim 33 (previously presented), the features of Claim 33 are essentially the same as Claim 9 with the first communication node of Claim 30 performing the Method of Claim 1 above. Therefore, Claim 33 is rejected on the same grounds and motivation as Claim 9.

Regarding Claim 34 (previously presented), the features of Claim 34 are essentially the same as Claim 10 with the first communication node of Claim 30 

Regarding Claim 35 (previously presented), the features of Claim 35 are essentially the same as Claim 11 with the first communication node of Claim 30 performing the Method of Claim 1 above. Therefore, Claim 35 is rejected on the same grounds and motivation as Claim 11.

Claims 2 – 4, and 31 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA and U.S. Patent Publication 2014/0287770 to LIU et al. (hereinafter “LIU”).

Regarding Claim 2 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
 The combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach wherein determining whether the target device has moved comprising:
receiving a signal from the target device; and
determining whether the target device has moved based on characteristics of the received signal

However, in the same field of endeavor, LIU teaches wherein determining whether the target device has moved comprising:
receiving a signal from the target device (According to an aspect, a radio base station in a communication network, the radio base station being configured to determine where in a cell a user equipment, UE, being served by the radio base station is located, wherein the radio base station has a coverage area defining the cell is provided.  The radio base station comprises a communication module adapted to receive at least a first and subsequently a second RSRP value from the UE. [¶ 0013]); and
determining whether the target device has moved based on characteristics of the received signal (The radio base station further comprises a comparing module adapted to compare the received first and second RSRP values.  Still further, the radio base station comprises a selecting module adapted to select a first threshold value if the comparison indicates increasing RSRP values corresponding to the UE moving towards a cell-centre area, or to select a second threshold value if the comparison indicates decreasing RSRP values corresponding to the UE moving towards a cell-edge area.  [¶ 0013])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG and ATREYA with that of LIU for advantage where complexity among cell configuration may be decreased because of the more accurate determination of the location of the UE within the cell. (LIU: ¶ 0014)

Regarding Claim 3 (original), the combination of SIGG, ATREYA, and LIU teaches the method according to claim 2. 
 While the combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach, LIU further teaches:
wherein the characteristics of the received signal comprises at least one of or a combination of 
a measured signal strength, 
a measured signal quality, 
a measured angle of arrival, 
a reported signal strength, 
a reported signal quality, 
a reported angle of arrival, 
a reported channel state information, 
a reported event related to handover.

(The radio base station comprises a communication module adapted to receive at least a first and subsequently a second RSRP value from the UE.  The radio base station further comprises a comparing module adapted to compare the received first and second RSRP values.  Still further, the radio base station comprises a selecting module adapted to select a first threshold value if the comparison indicates increasing RSRP values corresponding to the UE moving towards a cell-centre area, or to select a second threshold value if the comparison indicates decreasing RSRP values corresponding to the UE moving towards a cell-edge area.  [¶ 0013])

Motivation to combine the teaching of SIGG and ATREYA with that of LIU given in Claim 2 above.

Regarding Claim 4 (previously presented), the combination of SIGG, ATREYA, and LIU teaches the method according to claim 2. 
 While the combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach, LIU further teaches:
wherein determining whether the target device has moved based on characteristics of the received signal comprising comparing the characteristics of the received signal with the characteristics of previously received signals from the target device (The radio base station comprises a communication module adapted to receive at least a first and subsequently a second RSRP value from the UE.  The radio base station further comprises a comparing module adapted to compare the received first and second RSRP values.  Still further, the radio base station comprises a selecting module adapted to select a first threshold value if the comparison indicates increasing RSRP values corresponding to the UE moving towards a cell-centre area, or to select a second threshold value if the comparison indicates decreasing RSRP values corresponding to the UE moving towards a cell-edge area.  [¶ 0013])

Motivation to combine the teaching of SIGG and ATREYA with that of LIU given in Claim 2 above.

Regarding Claim 31 (previously presented), the features of Claim 31 are essentially the same as Claim 2 with the first communication node of Claim 30 .

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA and U.S. Patent 10045346 to MARUPADUGA et al. (hereinafter “MARUPADUGA”).

Regarding Claim 5 (original), the combination of SIGG and ATREYA teaches the method according to claim 1. 
 The combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach:
wherein determining whether the target device has moved is based on a handover between cells or beams for the target device.

However, in the same field of endeavor, MARUPADUGA teaches:
wherein determining whether the target device has moved is based on a handover between cells or beams for the target device (A typical cellular wireless network includes a number of base stations each radiating to define a respective coverage area in which user equipment devices (UEs) such as cell phones, tablet computers, tracking devices, embedded wireless modules, and other wirelessly equipped communication devices, can operate. [Column 1 Lines 11] … the eNodeB 12 or other network entity may track handover of the UE 14 from one coverage area to another by tracking coverage area identifiers … of the various 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG and ATREYA with that of MARUPADUGA for advantage Disclosed herein are methods and systems to help minimize the overall distortion experienced by a UE.  In accordance with the disclosure, a base station may determine that a speed of movement of the UE is threshold high and may responsively select a carrier (i.e., a carrier on which to serve the UE) based at least on the GDV of the carrier.  By way of example, the base station may select a carrier based on the carrier having a threshold low GDV, among other options.  And once a carrier is selected, the base station may then serve the UE on the selected carrier.  In this manner, given that the base station determined that the UE is fast-moving and thus that the UE is likely subject to distortion attributable to the Doppler Effect, the base station may use the disclosed approach to reduce distortion attributable to GDV, so as to keep the overall distortion to a minimum. (MARUPADUGA: Column 6 Lines 54 – 63)

Claims 7 and 32 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA and U.S. Patent Publication 2018/0252533 to JANTUNEN et al. (hereinafter “JANTUNEN”).

Regarding Claim 7 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
The combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach:
wherein the first communication node is any one of 
a relay node, 
a User Equipment, 
a wireless modem, and
a machine type communications (MTC) device, and 
wherein determining whether the target device has moved is based on any one of:
a detected movement of the first communication node; 
a handover between cells or beams for the first communication node; or 
a relative position change between the first communication node and the target device.

However, in the same field of endeavor, JANTUNEN teaches:
determining whether the target device has moved; and activating a positioning procedure for the target device when the movement is larger than a threshold wherein the first communication node is any one of a relay node, a User equipment, a wireless modem, a machine type communications, MTC, device, and wherein determining whether the target device has moved is based on any one of: a detected movement of the first communication node; a handover between cells or beams for the first communication node; or a relative position change between the first communication node and the target device (The trackable device 10 may be configured to transition between the first and second positioning modes in response to wireless receipt of a mode-transition control 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG and ATREYA with that of JANTUNEN for advantage where by omitting the specific data portion, the data packets are shorter and consequently less time is required for their 

Regarding Claim 32 (previously presented), the features of Claim 32 are essentially the same as Claim 7 with the first communication node of Claim 30 performing the Method of Claim 1 above. Therefore, Claim 32 is rejected on the same grounds and motivation as Claim 7.

Claims 13, 14, and 36 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA and U.S. Patent Publication 2017/0332192 to EDGE et al. (hereinafter “EDGE”).

Regarding Claim 13 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
SIGG further discloses wherein activating a positioning procedure for the target device comprises determining the target device position in the first communication node (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  During the test period, the base station can periodically send a "position determination request message" to the mobile station 
While not explicitly claimed or required, in the spirit of the present invention, EDGE is further relied on to teach determination processing in the first communication node, i.e., wherein activating a positioning procedure for the target device comprises determining the target device position in the first communication node (A location server function (LSF) 232 may support positioning of UE 102.  In this context, a "location server function" as referred to herein means an apparatus, application, process or a logical function located in a RAN that is capable of communicating (e.g. directly or indirectly) with a UE and/or with other entities in the RAN (e.g. one or more base stations and/or LMUs) to support one or more operations for estimating a location of the UE. … a location server function may be integrated as part of the processing resources of an entity configured to perform a base station function within a RAN. [¶ 0078])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG and ATREYA with that of EDGE for advantage of an estimated location of a mobile device may be useful or essential for certain applications such as emergency calls, navigation, tracking, direction finding, Internet services, autonomous movement (e.g. by a vehicle, drone or robot), augmented reality, virtual reality. (EDGE: ¶ 0028)

Regarding Claim 14 (previously presented), the combination of SIGG, ATREYA, and EDGE teaches the method according to claim 13. 

wherein determining the target device position in the first communication node comprises calculating the target device position based on measurements of positioning pilots or based on a proximity of the first communication node to the target device (Techniques for positioning operations have included use of downlink positioning methods in which a mobile device acquires and measures downlink signals transmitted from some fixed or mobile entity associated with a network or a positioning system.  One class of downlink positioning makes use of a satellite positioning system (SPS).  Examples of an SPS include GPS and other like global navigation satellite systems (GNSSs) such as GLONASS, Galileo and Beidou. [¶ 0032] … a cellular carrier may enable downlink positioning at a mobile device based on acquisition and measurement of signals transmitted by a terrestrial transmitter (e.g., at a cellular base station or WiFi access point).  For example, a carrier may enable positioning operations based on acquisition and measurement of signals transmitted by a terrestrial transmitter using techniques such as advanced forward trilateration (AFLT), observed time difference of arrival (OTDOA) and enhanced cell ID (ECID).  Here, signals transmitted by terrestrial transmitters and acquired and measured by a mobile device for use in positioning operations may comprise terrestrial positioning signals.  In this context, a "terrestrial positioning signal" (TPS) comprises a signal that may be acquired by a mobile device and that has one or more characteristics that may be measured by the mobile device. … Characteristics of 

Motivation to combine the teaching of SIGG and ATREYA with that of EDGE given in Claim 13 above.

Regarding Claim 36 (previously presented), the features of Claim 36 are essentially the same as Claim 13 with the first communication node of Claim 30 performing the Method of Claim 1 above. Therefore, Claim 36 is rejected on the same grounds and motivation as Claim 13.

Claims 15 and 37 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA, QIU and U.S. Patent Publication 2017/0332192 to EDGE et al. (hereinafter “EDGE”).

Regarding Claim 15 (previously presented), the combination of SIGG, ATREYA, and QIU teaches the method according to claim 9. 
SIGG further discloses:
further comprising sending the position measurement to a positioning server node (the base transceiver station can determine whether substantial movement has occurred by considering the GPS location of the mobile station over time, to see if the GPS location changes sufficiently over time.  During the test period, the base station can periodically send a "position determination request message" to the mobile station asking the mobile station to report its GPS location, and the mobile station would query a GPS receiver to determine its GPS location and respond with a "position determination response message" to the base station. [Column 9 Lines 26 – 39]. The Examiner notes that as there is no claim or requirement as to the first communication node being somehow unique, separable, or distinguishable from the positioning server, it is interpreted that SIGG makes an obvious engineering choice to integrate and combine functionality internal to the positioning server as shown and supported by MPEP Section 2144.04: V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS: B. Making Integral.)

While the combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach QIU further teaches:
further comprising sending the position measurement to a positioning server node (systems and methods determine when a VoIP device has been moved first communication node being somehow unique, separable, or distinguishable from the positioning server, it is interpreted that QIU makes an obvious engineering choice to integrate and combine functionality internal to the mobile terminal across logical elements of the positioning server as shown and supported by MPEP Section 2144.04: V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS: B. Making Integral.)

Motivation to combine the teaching of SIGG and ATREYA with that of QIU given in Claim 8 above.
The Examiner notes that as there is no claim or requirement as to the first communication node being somehow unique, separable, or distinguishable from the positioning server, it is interpreted that SIGG/QIU make an obvious engineering choice to integrate and combine functionality internal to the positioning server as shown and supported by MPEP Section 2144.04: V. MAKING PORTABLE, INTEGRAL, communication node / positioning server (A location server function (LSF) 232 may support positioning of UE 102.  In this context, a "location server function" as referred to herein means an apparatus, application, process or a logical function located in a RAN that is capable of communicating (e.g. directly or indirectly) with a UE and/or with other entities in the RAN (e.g. one or more base stations and/or LMUs) to support one or more operations for estimating a location of the UE. … a location server function may be integrated as part of the processing resources of an entity configured to perform a base station function within a RAN. [¶ 0078])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG, ATREYA, and QIU with that of EDGE for advantage of an estimated location of a mobile device may be useful or essential for certain applications such as emergency calls, navigation, tracking, direction finding, Internet services, autonomous movement (e.g. by a vehicle, drone or robot), augmented reality, virtual reality. (EDGE: ¶ 0028)

Regarding Claim 37 (previously presented), the features of Claim 37 are essentially the same as Claim 15 with the first communication node of Claim 30 performing the Method of Claim 1 above. Therefore, Claim 37 is rejected on the same grounds and motivation as Claim 15.

Claims 16 and 38 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA, QIU, EDGE, and JANTUNEN.

Regarding Claim 16 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 1. 
SIGG further discloses:
wherein the first communication node is a network node (communication between the one or more base transceiver stations and the mobile station [Column 3 Lines 33 – 35]), and 

While the combination of SIGG and ATREYA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, QIU teaches:
wherein activating a positioning procedure for the target device comprises:
informing a positioning node that a position measurement for the target device is needed (systems and methods determine when a VoIP device has been moved between two network locations and prompt a user of the moved VoIP device to confirm a geographic location change and/or provide updated geographic location information (e.g., a current street address) associated with the current network location of the VoIP device. [¶ 0020] … when a network detects that a VoIP device has moved, the network requests the subscriber of the VoIP device to provide the current geographic address at which the VoIP device is being used. [¶ 0029] … a VoIP device 106 (e.g., a wired or wireless VoIP telephone … a wired or wireless IP data/voice communicator … is communicatively coupled. [¶ 0036]. Examiner notes that, lacking an explicitly definition/requirement, a threshold” is interpreted as any non-zero measurable/detectable quantity/amount as would be necessary/required to detect “movement” per se.)

Motivation to combine the teaching of SIGG and ATREYA with that of QIU given in Claim 8 above.
The Examiner notes that as there is no claim or requirement as to the first communication node being somehow unique, separable, or distinguishable from the positioning server, it is interpreted that SIGG/QIU make an obvious engineering choice to integrate and combine functionality internal to the positioning server as shown and supported by MPEP Section 2144.04: V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS: B. Making Integral. Furthermore, in the same field of endeavor, EDGE further teaches just such an integrated communication node / positioning server (a location server function may be integrated as part of the processing resources of an entity configured to perform a base station function within a RAN. [¶ 0078]). 
Motivation to combine the teaching of SIGG, ATREYA, and QIU with that of EDGE given in Claim 14 above.
The Examiner further notes that in the same field of endeavor and in the spirit of the present invention, JANTUNEN further teaches distinct communication node / positioning server entities (The mode-transition control packet may be wirelessly transmitted by one or more of the locator devices 11 under the control of the positioning server apparatus 12.  The positioning server apparatus 12 may cause the wireless 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG, ATREYA, QIU, and EDGE, with that of JANTUNEN for advantage where by omitting the specific data portion, the data packets are shorter and consequently less time is required for their transmission.  Put another way, the transmission of data packets in the first, high accuracy positioning mode utilises more power than the transmission of data packets in the second, cost-optimised positioning mode.  Moreover, the transmission time for data packets in the second, cost-optimised positioning mode is reduced. (JANTUNEN: ¶ 0050)

Regarding Claim 38 (previously presented), the features of Claim 38 are essentially the same as Claim 16 with the first communication node of Claim 30 performing the Method of Claim 1 above. Therefore, Claim 38 is rejected on the same grounds and motivation as Claim 16.

Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over SIGG in view of ATREYA, and U.S. Patent Publication 2013/0059610 to SIOMINA et al. (hereinafter “SIOMINA”).

Regarding Claim 41 (previously presented), the combination of SIGG and ATREYA teaches the method according to claim 30. 
The combination of SIGG and ATREYA does not explicitly teach, or is not relied on to teach 
wherein the first communication node is further configured to request the positioning node to determine the target device position.

However, in the same field of endeavor, SIOMINA teaches 
wherein the first communication node is further configured to request the positioning node to determine the target device position (An LCS Client sends a request to the LCS Server to obtain location information, and the LCS Server processes and serves the received requests and sends the positioning result and optionally a velocity estimate to the LCS Client.  A positioning request can be originated from a terminal or the network. [¶ 0004])
Motivation to combine the teaching of SIGG and ATREYA with that of SIOMINA given in Claim 17 above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SIGG and ATREYA with that of SIOMINA for advantage to provide improved methods and devices 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ERNEST G TACSIK/           Examiner, Art Unit 2644